 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Teresa Kirk,                                       No. CV-19-04918-PHX-DLR
10                  Plaintiff,                          ORDER
11   v.
12   Dev Hotels LLC, et al.,
13                  Defendants.
14
15
16          Before the Court is Plaintiff’s motion to dismiss, which is fully briefed. (Docs. 24,

17   32, 33.) For the following reasons, Plaintiff’s motion to dismiss is granted.1
18   I. Background

19          On August 8, 2019, Plaintiff filed her complaint, alleging Fair Labor Standards Act

20   (“FLSA”) violations against Defendants, her former employer. (Doc. 1.) She contends
21   that Defendants required her to be available 168 hours each week but failed to pay her the
22   federal minimum wage and overtime. (Id. at 7.) In their answer, Defendants raise a

23   counterclaim against Plaintiff for breach of fiduciary duty, asserting that Plaintiff “engaged

24   in a scheme to defraud, embezzle and convert tens of thousands of dollars from Dev Hotels

25   in order to enrich herself and allow her friends, acquaintances, and others to engage in

26   illegal, criminal, and dishonest practices at the Budget Motel.” (Doc. 21 at 8.) On
27          1
              Defendants’ request for oral argument is denied because the issues are adequately
     briefed and oral argument will not help the Court resolve the motion. See Fed. R. Civ. P.
28   78(b); LRCiv. 7.2(f); Lake at Las Vegas Investors Grp., Inc. v. Pac. Malibu Dev., 933 F.2d
     724, 729 (9th Cir. 1991).
 1   September 18, 2019, Plaintiff filed a motion to dismiss Defendants’ counterclaim for lack
 2   of subject matter jurisdiction. Plaintiff’s motion is now ripe.2
 3   II. Legal Standard
 4          In certain instances, federal courts may maintain supplemental jurisdiction over
 5   counterclaims that have no other basis for jurisdiction. 28 U.S.C. § 1367. Particularly, “a
 6   court has jurisdiction over state law claims that are so related to claims brought under the
 7   Court’s federal question jurisdiction that they form part of the same case or controversy
 8   under Article III.” Ader v. SimonMed Imaging Inc., 324 F. Supp. 3d 1045, 1050 (D. Ariz.
 9   2018) (quotations omitted). To determine whether a counterclaim constitutes part of the
10   same case or controversy, “the Court must determine whether the federal claim and the
11   state claim arise from the same ‘common nucleus of operative fact.’” Id. (quoting In re
12   Pegasus Gold Corp., 394 F.3d 1189, 1195 (9th Cir. 2005)). The Ninth Circuit applies the
13   “liberal logical relationship test” which studies “whether the essential facts of the various
14   claims are so logically connected that considerations of judicial economy and fairness
15   dictate that all the issues be resolved in one lawsuit.” Pochiro v. Prudential Ins. Co. of
16   Am., 827 F. 2d 1246, 1249 (9th Cir. 1987) (citation omitted). In applying the test, the Court
17   assumes the factual allegations in the challenged pleadings are true and draws all
18   reasonable inferences in the non-moving party’s favor. Poehler v. Fenwick, No. CV-15-
19   1161-JWS, 2015 WL 7299804, at *1 (D. Ariz. Nov. 19, 2015).
20   III. Analysis
21          It is undisputed that there is no independent basis for the Court’s jurisdiction over
22   Defendants’ counterclaim for breach of fiduciary duty. Plaintiff argues that Defendants’
23   counterclaim should be dismissed because accusations that Plaintiff engaged in illegal or
24   fraudulent conduct while working at Dev Hotels are unrelated to the issues central to her
25   FLSA claim—the hours she worked or the wages or overtime compensation she was paid—
26   and therefore do not share the same common nucleus of operative fact. (Doc. 24 at 3.)
27
            2
              The Court refrains from considering Defendants’ Exhibit A, attached to its
28   response, because reviewing evidence outside the pleadings is inappropriate at the motion
     to dismiss stage. U.S. v. Ritchie, 342 F.3d 903, 907-08 (9th Cir. 2003).

                                                 -2-
 1   Defendants respond that their counterclaim is compulsory because any illicit activity
 2   engaged in by Plaintiff on their premises arises out of the same transaction or occurrence
 3   that is the subject matter of Plaintiff’s FLSA claim—Plaintiff’s employment and activity
 4   during said employment. (Doc. 32 at 5.)
 5          The Court agrees that it would be inappropriate to exercise supplemental jurisdiction
 6   over Defendants’ counterclaim. Notably, considerations of judicial economy and fairness
 7   do not dictate that these issues be resolved in one lawsuit. Discovery for Plaintiff’s claim
 8   will focus on Plaintiff’s status as an employee, the hours she worked, whether an exemption
 9   applies to determine whether she is owed wages and overtime, and whether any violations
10   by Defendants were willful. Conversely, Defendants’ counterclaim would demand entirely
11   different discovery related to the alleged “subvert hotel business operations” and drug-
12   dealing engaged in by Plaintiff on Defendants’ property.
13           In addition, the Court cannot agree that Defendants’ counterclaim “almost mirrors”
14   the issues raised by Plaintiff’s FLSA claim. See Fed. R. Civ. P. 13(a)(1)(A). Rather, the
15   “two sets of claims overlap only insofar as each arises from [P]laintiff’s employment
16   relationship with [Defendants.]” Ader, 324 F. Supp. 3d at 1051 (dismissing the defendant’s
17   counterclaim alleging that plaintiff engaged in self-dealing while employed with the
18   defendant, concluding that the counterclaim was insufficiently related to the plaintiff’s
19   FLSA claim).
20          Even if there were a greater nexus between Plaintiff’s claim and Defendants’
21   counterclaim, policy considerations nevertheless compel the Court to decline to exercise
22   jurisdiction. This district previously has done so under similar circumstances, noting “[t]he
23   only economic feud contemplated by the FLSA involves the employer’s obedience to
24   minimum wage and overtime standards. To clutter these proceedings with the minutiae of
25   other employer-employee relationships would be antithetical to the purpose of the Act.”
26   Poehler, 2015 WL 7299804, at *7 (citations omitted). Accordingly,
27   //
28   //


                                                 -3-
 1         IT IS ORDERED that Plaintiff’s motion to dismiss Defendants’ counterclaim for
 2   breach of fiduciary duty (Doc. 24) is GRANTED.
 3         Dated this 6th day of November, 2019.
 4
 5
 6
 7
                                               Douglas L. Rayes
 8                                             United States District Judge
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                             -4-
